606 So.2d 1278 (1992)
Samuel C. CAMPAGNA, Helen Campagna, Michael P. Campagna, Karen J. Campagna, Timothy Campagna and Lorraine Gail Campagna, Appellants,
v.
Henry L. DICUS, Trustee, and Norman Rubin, Appellees.
No. 92-00132.
District Court of Appeal of Florida, Second District.
November 6, 1992.
Patrick F. Gaffney of Peacock & Gaffney, P.A., Clearwater, for appellants.
Richard Thomas Petit of Rydberg, Goldstein & Bolves, P.A., Tampa, for appellees.
BLUE, Judge.
In these consolidated actions based on a default of a promissory note, the defendants, Samuel C. Campagna, Helen Campagna, Michael P. Campagna, Karen J. Campagna, Timothy Campagna, and Lorraine Gail Campagna, appeal the final summary judgment entered in favor of the plaintiffs below, Henry L. Dicus, trustee, and Norman Rubin. We reverse because the plaintiffs did not disprove a number of the defendants' affirmative defenses or establish their legal insufficiency. Howdeshell v. First Nat'l Bank of Clearwater, 369 So.2d 432 (Fla. 2d DCA 1979).
At the hearing on their motions for summary judgment, the plaintiffs generally argued that the affidavits of indebtedness disproved the affirmative defenses. The affidavits supported only the allegations in the complaints and failed to address all the defenses. The plaintiffs also failed to demonstrate the legal insufficiency of the defenses. We conclude the plaintiffs did not meet their burden. Accordingly, we reverse the final summary judgment and remand this case for further proceedings consistent with this opinion.
SCHOONOVER, A.C.J., and HALL, J., concur.